DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 03/30/2022, with respect to the previous 35 USC §112(a) and (d) rejections have been fully considered and have overcome the rejections.

Applicant’s amendments, filed 03/30/2022, with respect to the previous 35 USC §103 rejections have been fully considered and have overcome the rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL MCINTYRE on 04/26/2022.
The application has been amended as follows: 

1.	(Currently amended) A device comprising, in order:
a first layer comprising a perovskite;
a second layer comprising an electron transport material (ETM);
a third layer comprising poly(ethylenimine) ethoxylated; and 
a fourth layer comprising a metal oxide deposited directly on the third layer, wherein:
the first layer, the second layer, the third layer, and the fourth layer are in electrical contact with each other,
the third layer has a thickness between greater than zero nanometers and about 10 nm,
the fourth layer has a thickness between greater than zero nm and about 50 nm, and
the ETM comprises at least one of a structured carbon or an organic molecule.
2-3.	(Canceled).
4.	(Canceled).
5.	(Canceled).
6.	(Currently amended) The device of claim 1, wherein the metal oxide comprises at least one of zinc oxide, titanium oxide, aluminum oxide, gallium oxide, or tin oxide.
7-11.	(Canceled).
12.	(Currently amended) The device of claim 1, wherein the fourth layer has an electrical sheet resistance laterally across the plane of the fourth layer between 1 KOhm/sq and 10 MOhm/sq. 
13.	(Currently amended) The device of claim 1, wherein the third layer results in the device having at least one improved physical property or performance metric.
14.	(Currently amended) The device of claim 13, wherein the improved physical property or performance metric comprises improved bonding of the fourth layer to the second layer as demonstrated by a shift in at least one of an oxygen peak, a metal peak, or a carbon peak, as detected by X-ray photoelectron spectroscopy.
15.	(Currently amended) The device of claim 13, wherein the improved physical property or performance metric comprises improved bonding of the fourth layer to the second layer as demonstrated by emersion of the device in pure dimethylformamide for about 30 seconds at about room temperature.
16.	(Currently amended) The device of claim 1, wherein the ETM comprises a fullerene.
17-19.	(Canceled).
20.	(Currently amended) The device of claim 1, further comprising:
	a fifth layer comprising a perovskite, wherein:
	fourth layer is positioned between the third layer and the fifth layer,
	the first perovskite has a first bandgap, and
	the second perovskite has a second band gap that is different from the first bandgap.
21.	(New) The device of claim 6, wherein the zinc oxide is doped with at least one of aluminum or indium.
22.	(New) The device of claim 1, wherein the device is flexible.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is NPL Eperon and NPL Li (both cited by and provided with PTO-892 mailed 09/17/2021), NPL Seo and NPL Yang (cited by and provided with IDS filed 01/06/2020), NPL Ha and NPL Pisoni (newly cited).
NPL Seo teaches a perovskite solar cell with a perovskite solar cell, a C60 ETM and an ALD-deposited oxide layer (analogous to claimed fourth layer comprising a metal oxide). NPL Eperon is similar, except this is the bottom subcell of an all-perovskite tandem cell).
Neither Seo nor Eperon teach a third layer comprising poly(ethylenimine) ethoxylated (PEIE).
NPL Ha and NPL Pisoni teaches the advantage of a PEIE layer between a TCO layer and a C60 ETL, although in an inverted configuration, i.e. the metal oxide is not deposited directly on the PEIE layer. NPL Yang teaches the advantage of a PEIE layer between a C60 ETL and an Ag top electrode deposited directly on the PEIE layer, although the fourth layer is not metal oxide. In all cases, the PEIE layer is advantageous for device performance.
NPL Li teaches a perovskite device having PEIE layer between a perovskite layer and a metal oxide layer deposited directly on the PEIE layer. Li notes that the PEIE layer increases the morphology of the ALD-deposited PEIE layer.
However, the addition of a PEIE layer between the C60 layer on a perovskite layer and a metal oxide layer deposited directly on the PEIE layer provides the unexpected results of improved morphology and solvent resistance compared to the prior art, e.g. NPL Seo or NPL Eperon. The examiner previously made such a suggested motivation in the Non-Final Rejection mailed 09/17/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721